Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 1/31/2022, Claims 1, 9 have been amended. Claims 10 have been cancelled. Claims 14-17 have been newly added by Applicant on 4/6/2022.

Claims 1, 5, 6, 8-9, 11-17 are now pending in this application. 



Response to Amendment
Applicant's amendments to claims 1, 9 are not sufficient to overcome the 35 USC 112(b) in view of 35 USC 112(f) rejections set forth in the previous action. 

Applicant's amendments to claims 1, 9 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action.


Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, the rejections are maintained. 

Applicant submits, “… Independent claim I and dependent claims 5, 6. and 8 are not considered to be properly rejected under 35 U.S.C. 101 because the subject matter of claims 1, 5, 6, and 8 is integrated into at least one practical application, for example, determining the reliability, objectivity, and accuracy of a sensory evaluation result from a sensory assessor; determining whether a sensory assessor will be further trained helping assessors achieve accuracy; determining the influence of materials, processing, treatments, packaging, storage, and various other conditions on the intensity of one or more sensory characteristics in a product; guiding product development, product improvement, raw material replacement, quality control, market forecasting...Claim 1 and dependent claims 5., 6, and 8 amounts to significantly more as they improve the functions of the computer to determine who are reliable sensor assessors and the technical field of evaluating sensory assessors...” The Examiner respectfully disagrees.

By Applicant’s own admission in Applicant’s assertions, “determining the reliability, objectivity, and accuracy of a sensory evaluation result from a sensory assessor; determining whether a sensory assessor will be further trained helping assessors achieve accuracy; determining the influence of materials, processing, treatments, packaging, storage, and various other conditions on the intensity of one or more sensory characteristics in a product; guiding product development, product improvement, raw material replacement, quality control, market forecasting”...”...to determine who are reliable sensor assessors and the technical field of evaluating sensory assessors...”, “...efficiently and accurately determining the reliability of sensory assessors...” “...makes an improvement in the technical field of determining the reliability of sensory assessors (i.e. human). This is helpful in product improvement that relies on human sensory impressions, which may be influenced by their attitudes, sensibilities, attention, etc (i.e. human activities). When receiving data from sensory assessors on a particular product, it is helpful to compare it with data about the sensory assessors to determine how much weight their feedback should be accorded (i.e. organizing). The method may quickly help weed out certain assessors' feedback that may cloud the data about a certain product. All these elements are used to provide an inventive concept of application of a method of determining reliability of sensory assessors...”, “...Data is collected from human tasters to improve products (i.e. fundamental economic and commercial practices interactions) ...”, are the pinnacle definition of “organizing human activities”, therefore directs the claims to abstract ideas. Further, by Applicant’s own admissions in Applicant’s assertions, the claims are indeed directed to mathematical concept abstract ideas, since according to the Applicant, “Here, the claimed invention is the application of the mathematical concept to the field of assessing the reliability of sensory assessors”. Even further, the claims do not direct to any technical field or integrate to any practical applications, since the claims does not recite any specific technical computing additional elements. Any additional elements are recited at a high level of generality. 


Applicant submits, “… Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind for instance when the human mind is not equipped to perform the claim limitations...Applicants note that claim 1recites "wherein the first kind of data are obtained by repeatedly ranking n samples at different concentrations on sensory quality for m rounds of ranking by each of the sensory assessors, wherein n=6 and m=12. Based on this feature alone, the method involves collecting 12 sets of data that relate to ranking of 6 samples per sensory assessor. In a sense, there are 72 data points for the 72 samples per sensory assessor. Since there is more than one sensory assessor, there are at least 144 data points for the 144 samples for two sensory assessors. Certainly, the human mind cannot handle this vast amount of data and process it according to complex computations. As such, claim 1is not directed to a mental process...Data is collected from human tasters to improve products...the data is being collected from the human tasters without any interaction amongst the human tasters...The human tasters probably do not see the results so it is not likely to affect how they personally behave or interact with others based on this data. The data is intended to be used for classifying human tasters according to sensibility and attention. As such, claim1 is not directed to certain methods of organizing human activity...Here, the claimed invention is the application of the mathematical concept to the field of assessing the reliability of sensory assessors...The claimed invention recites additional elements, such data input unit, data processing unit, data analyzer, result display unit, ranking capability classification module, a true ranking capability module that evaluates the correct ranking capability of each of the sensory assessors, a repeated ranking capability module that evaluates a repeated ranking capability of each of the sensory assessor, and a ranking focusing capability module, which uses data from sensory assessors to apply the method based on mathematical concepts...The claim is not a mathematical concept but an innovative method using physical elements that is based on or involves mathematical concepts.” The Examiner respectfully disagrees.


Analyzing under Step 2A, Prong 1:
The limitations regarding, …S1. obtaining a first kind of data from sensory assessors; wherein the first kind of data are obtained from sensory assessors repeatedly ranking n samples at different concentrations on sensory quality for m rounds of ranking by each of the sensory assessors, wherein n=6 and m=12; S2, entering the first kind of data to a data input unit and saving the first kind of data to ...; S3, processing the first kind of data with a data processing unit to obtain a second kind of data, a third kind of data, a fourth kind of data, and a fifth kind of data; wherein the data processing unit comprises a ranking capability classification module, a true ranking capability module, a repeated ranking capability module, and a ranking focusing capability module; S4, analyzing the second kind of data, the third kind of data, the fourth kind of' data. and the fifth kind of data with a data analyzer, to determine the concentration ability of each of the sensory assessors; and S5, displaying a serial number of each of the sensory assessors on ..., wherein the serial number of each of the sensory assessors is displayed in a manner that reflects the concentration ability of each of the sensory assessors; wherein a value of a Spearman rank correlation coefficient rs for each of the m rounds of ranking by each of the sensory assessors is calculated using the ranking capability classification module according to the first kind of data based on ranking information; then, a median and a mode of the values of the Spearman rank correlation coefficients rs are obtained after the m rounds of ranking by each of the sensory assessors are calculated: the true ranking capability module evaluates the correct ranking capability of each of the sensory assessors after eliminating abnormal results for a round with an rs value of less than 0.60 among the m rounds of ranking by each of the sensory assessors; the r, value for each remaining round of ranking is converted into a corresponding equidistant data Zr value via a Zr Fisher conversion, and an arithmetic mean value Z_r of the Zr values is calculated for the remaining rounds obtained after eliminating the round with the abnormal result for each of the sensory assessors, indicating that a higher Z_r value induces a more true ranking capability; the repeated ranking capability module evaluates a repeated ranking capability of each of the sensory assessors. calculating a Szr of the Zr values for the remaining rounds obtained after kicking out the round with the abnormal result for each of the sensory assessors; and the repeated ranking capability of each of the sensory assessors is reflected according to the Sz, wherein the smaller the LW is, the higher the repeated ranking capability is; a ratio of the Szr of the Zr values to the Z_r values for each of the sensory assessors after the in rounds of ranking is calculated using the ranking focusing capability module and the ratio calculated is a CV (Coefficient of Variation) value, wherein the CV value is calculated according to the following formula: 
    PNG
    media_image1.png
    46
    110
    media_image1.png
    Greyscale
wherein the second kind of data is represented by the median and the mode of the rs values; the third kind of data is the Z_r value: the fourth kind of data is the Szr, value, and the fifth kind of data is the CV value; wherein when n=6, the data analyzer is configured to analyze the second kind of data, wherein a sensory assessor with a mode = 1.00 belongs to the first kind of sensory assessor group exhibiting an excellent ranking capability, while a sensory assessor with a median = 0.943 belongs to the second kind of sensory assessor group displaying a good ranking capability, and the remaining sensory assessors belong to the third kind of sensory assessor group displaying a poor ranking capability; the data analyzer is configured to analyze the CV value of each sensory assessor group, wherein, a CV value of> 20% denotes the first kind of sensory assessor group possessing a high sensibility and a poor attention, a CV value of ≤ 17% denotes the second kind of sensory assessor group possessing a moderate sensibility and a high attention, and a CV value of ≤ 21% signifies the third kind of sensory assessor group possessing a fair sensibility and the high attention, wherein the CV value provides information about whether the sensory assessors are reliability to help determine a course of action for the sensory assessors..., under the broadest reasonable interpretation, can include a human reasonably using their mind and using pen and paper to, ...S1. obtaining a first kind of data from sensory assessors; wherein the first kind of data are obtained from sensory assessors repeatedly ranking n samples at different concentrations on sensory quality for m rounds of ranking by each of the sensory assessors, wherein n=6 and m=12; S2, entering the first kind of data to a data input unit and saving the first kind of data to ...; S3, processing the first kind of data with a data processing unit to obtain a second kind of data, a third kind of data, a fourth kind of data, and a fifth kind of data; wherein the data processing unit comprises a ranking capability classification module, a true ranking capability module, a repeated ranking capability module, and a ranking focusing capability module; S4, analyzing the second kind of data, the third kind of data, the fourth kind of' data. and the fifth kind of data with a data analyzer, to determine the concentration ability of each of the sensory assessors; and S5, displaying a serial number of each of the sensory assessors on ..., wherein the serial number of each of the sensory assessors is displayed in a manner that reflects the concentration ability of each of the sensory assessors; wherein a value of a Spearman rank correlation coefficient rs for each of the m rounds of ranking by each of the sensory assessors is calculated using the ranking capability classification module according to the first kind of data based on ranking information; then, a median and a mode of the values of the Spearman rank correlation coefficients rs are obtained after the m rounds of ranking by each of the sensory assessors are calculated: the true ranking capability module evaluates the correct ranking capability of each of the sensory assessors after eliminating abnormal results for a round with an rs value of less than 0.60 among the m rounds of ranking by each of the sensory assessors; the r, value for each remaining round of ranking is converted into a corresponding equidistant data Zr value via a Zr Fisher conversion, and an arithmetic mean value Z_r of the Zr values is calculated for the remaining rounds obtained after eliminating the round with the abnormal result for each of the sensory assessors, indicating that a higher Z_r value induces a more true ranking capability; the repeated ranking capability module evaluates a repeated ranking capability of each of the sensory assessors. calculating a Szr of the Zr values for the remaining rounds obtained after kicking out the round with the abnormal result for each of the sensory assessors; and the repeated ranking capability of each of the sensory assessors is reflected according to the Sz, wherein the smaller the LW is, the higher the repeated ranking capability is; a ratio of the Szr of the Zr values to the Z_r values for each of the sensory assessors after the in rounds of ranking is calculated using the ranking focusing capability module and the ratio calculated is a CV (Coefficient of Variation) value, wherein the CV value is calculated according to the following formula: 
    PNG
    media_image1.png
    46
    110
    media_image1.png
    Greyscale
wherein the second kind of data is represented by the median and the mode of the rs values; the third kind of data is the Z_r value: the fourth kind of data is the Szr, value, and the fifth kind of data is the CV value; wherein when n=6, the data analyzer is configured to analyze the second kind of data, wherein a sensory assessor with a mode = 1.00 belongs to the first kind of sensory assessor group exhibiting an excellent ranking capability, while a sensory assessor with a median = 0.943 belongs to the second kind of sensory assessor group displaying a good ranking capability, and the remaining sensory assessors belong to the third kind of sensory assessor group displaying a poor ranking capability; the data analyzer is configured to analyze the CV value of each sensory assessor group, wherein, a CV value of> 20% denotes the first kind of sensory assessor group possessing a high sensibility and a poor attention, a CV value of ≤ 17% denotes the second kind of sensory assessor group possessing a moderate sensibility and a high attention, and a CV value of ≤ 21% signifies the third kind of sensory assessor group possessing a fair sensibility and the high attention, wherein the CV value provides information about whether the sensory assessors are reliability to help determine a course of action for the sensory assessors......; therefore, the claims are directed to a mental process. 

Further, ...S1. obtaining a first kind of data from sensory assessors; wherein the first kind of data are obtained from sensory assessors repeatedly ranking n samples at different concentrations on sensory quality for m rounds of ranking by each of the sensory assessors, wherein n=6 and m=12; S2, entering the first kind of data to a data input unit and saving the first kind of data to ...; S3, processing the first kind of data with a data processing unit to obtain a second kind of data, a third kind of data, a fourth kind of data, and a fifth kind of data; wherein the data processing unit comprises a ranking capability classification module, a true ranking capability module, a repeated ranking capability module, and a ranking focusing capability module; S4, analyzing the second kind of data, the third kind of data, the fourth kind of' data. and the fifth kind of data with a data analyzer, to determine the concentration ability of each of the sensory assessors; and S5, displaying a serial number of each of the sensory assessors on ..., wherein the serial number of each of the sensory assessors is displayed in a manner that reflects the concentration ability of each of the sensory assessors; wherein a value of a Spearman rank correlation coefficient rs for each of the m rounds of ranking by each of the sensory assessors is calculated using the ranking capability classification module according to the first kind of data based on ranking information; then, a median and a mode of the values of the Spearman rank correlation coefficients rs are obtained after the m rounds of ranking by each of the sensory assessors are calculated: the true ranking capability module evaluates the correct ranking capability of each of the sensory assessors after eliminating abnormal results for a round with an rs value of less than 0.60 among the m rounds of ranking by each of the sensory assessors; the r, value for each remaining round of ranking is converted into a corresponding equidistant data Zr value via a Zr Fisher conversion, and an arithmetic mean value Z_r of the Zr values is calculated for the remaining rounds obtained after eliminating the round with the abnormal result for each of the sensory assessors, indicating that a higher Z_r value induces a more true ranking capability; the repeated ranking capability module evaluates a repeated ranking capability of each of the sensory assessors. calculating a Szr of the Zr values for the remaining rounds obtained after kicking out the round with the abnormal result for each of the sensory assessors; and the repeated ranking capability of each of the sensory assessors is reflected according to the Sz, wherein the smaller the LW is, the higher the repeated ranking capability is; a ratio of the Szr of the Zr values to the Z_r values for each of the sensory assessors after the in rounds of ranking is calculated using the ranking focusing capability module and the ratio calculated is a CV (Coefficient of Variation) value, wherein the CV value is calculated according to the following formula: 
    PNG
    media_image1.png
    46
    110
    media_image1.png
    Greyscale
wherein the second kind of data is represented by the median and the mode of the rs values; the third kind of data is the Z_r value: the fourth kind of data is the Szr, value, and the fifth kind of data is the CV value; wherein when n=6, the data analyzer is configured to analyze the second kind of data, wherein a sensory assessor with a mode = 1.00 belongs to the first kind of sensory assessor group exhibiting an excellent ranking capability, while a sensory assessor with a median = 0.943 belongs to the second kind of sensory assessor group displaying a good ranking capability, and the remaining sensory assessors belong to the third kind of sensory assessor group displaying a poor ranking capability; the data analyzer is configured to analyze the CV value of each sensory assessor group, wherein, a CV value of> 20% denotes the first kind of sensory assessor group possessing a high sensibility and a poor attention, a CV value of ≤ 17% denotes the second kind of sensory assessor group possessing a moderate sensibility and a high attention, and a CV value of ≤ 21% signifies the third kind of sensory assessor group possessing a fair sensibility and the high attention, wherein the CV value provides information about whether the sensory assessors are reliability to help determine a course of action for the sensory assessors..., under the broadest reasonable interpretation, is ranking and grouping human tasters’ (i.e. human sensory assessors) sensibility and human tasters’ attention, therefore it is managing personal behavior or relationships or interactions between people. Thus, the claims are directed to certain methods of organizing human activity. 

Even further, ...S1. obtaining a first kind of data from sensory assessors; wherein the first kind of data are obtained from sensory assessors repeatedly ranking n samples at different concentrations on sensory quality for m rounds of ranking by each of the sensory assessors, wherein n=6 and m=12; S2, entering the first kind of data to a data input unit and saving the first kind of data to ...; S3, processing the first kind of data with a data processing unit to obtain a second kind of data, a third kind of data, a fourth kind of data, and a fifth kind of data; wherein the data processing unit comprises a ranking capability classification module, a true ranking capability module, a repeated ranking capability module, and a ranking focusing capability module; S4, analyzing the second kind of data, the third kind of data, the fourth kind of' data. and the fifth kind of data with a data analyzer, to determine the concentration ability of each of the sensory assessors; and S5, displaying a serial number of each of the sensory assessors on ..., wherein the serial number of each of the sensory assessors is displayed in a manner that reflects the concentration ability of each of the sensory assessors; wherein a value of a Spearman rank correlation coefficient rs for each of the m rounds of ranking by each of the sensory assessors is calculated using the ranking capability classification module according to the first kind of data based on ranking information; then, a median and a mode of the values of the Spearman rank correlation coefficients rs are obtained after the m rounds of ranking by each of the sensory assessors are calculated: the true ranking capability module evaluates the correct ranking capability of each of the sensory assessors after eliminating abnormal results for a round with an rs value of less than 0.60 among the m rounds of ranking by each of the sensory assessors; the r, value for each remaining round of ranking is converted into a corresponding equidistant data Zr value via a Zr Fisher conversion, and an arithmetic mean value Z_r of the Zr values is calculated for the remaining rounds obtained after eliminating the round with the abnormal result for each of the sensory assessors, indicating that a higher Z_r value induces a more true ranking capability; the repeated ranking capability module evaluates a repeated ranking capability of each of the sensory assessors. calculating a Szr of the Zr values for the remaining rounds obtained after kicking out the round with the abnormal result for each of the sensory assessors; and the repeated ranking capability of each of the sensory assessors is reflected according to the Sz, wherein the smaller the LW is, the higher the repeated ranking capability is; a ratio of the Szr of the Zr values to the Z_r values for each of the sensory assessors after the in rounds of ranking is calculated using the ranking focusing capability module and the ratio calculated is a CV (Coefficient of Variation) value, wherein the CV value is calculated according to the following formula: 
    PNG
    media_image1.png
    46
    110
    media_image1.png
    Greyscale
wherein the second kind of data is represented by the median and the mode of the rs values; the third kind of data is the Z_r value: the fourth kind of data is the Szr, value, and the fifth kind of data is the CV value; wherein when n=6, the data analyzer is configured to analyze the second kind of data, wherein a sensory assessor with a mode = 1.00 belongs to the first kind of sensory assessor group exhibiting an excellent ranking capability, while a sensory assessor with a median = 0.943 belongs to the second kind of sensory assessor group displaying a good ranking capability, and the remaining sensory assessors belong to the third kind of sensory assessor group displaying a poor ranking capability; the data analyzer is configured to analyze the CV value of each sensory assessor group, wherein, a CV value of> 20% denotes the first kind of sensory assessor group possessing a high sensibility and a poor attention, a CV value of ≤ 17% denotes the second kind of sensory assessor group possessing a moderate sensibility and a high attention, and a CV value of ≤ 21% signifies the third kind of sensory assessor group possessing a fair sensibility and the high attention, wherein the CV value provides information about whether the sensory assessors are reliability to help determine a course of action for the sensory assessors..., is mathematical concepts. 

Accordingly, the claims are directed to a mental process, certain methods of organizing human activities and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.



Applicant submits, “… The claimed invention recites additional elements, such data input unit, data processing unit, data analyzer, result display unit, ranking capability classification module, a true ranking capability module that evaluates the correct ranking capability of each of the sensory assessors, a repeated ranking capability module that evaluates a repeated ranking capability of each of the sensory assessor, and a ranking focusing capability module, which uses data from sensory assessors to apply the method based on mathematical concepts...The claim has also been amended to positively recite tangible steps, such as '"obtaining a first kind of data from sensory assessors; wherein the first kind of data are obtained from sensory assessors repeatedly ranking n samples at different concentrations on sensor quality for m rounds of ranking by each of the sensory assessors, wherein n=6 and m=12" and  "displaying a serial number of each of the sensory assessors on a result display unit wherein the serial number of each of the sensor.; assessors is displayed in a manner that reflects.'...The claimed invention provides a computer with the capability of determining the reliability of sensory assessors quickly and makes an improvement in the technical field of determining the reliability of sensory assessors This is helpful in product improvement that relies on human sensory impressions, which may be influenced by their attitudes, sensibilities, attention, etc. When receiving data from sensory assessors on a particular product, it is helpful to compare it with data about the sensory assessors to determine how much weight their feedback should be accorded. The method may quickly help weed out certain assessors' feedback that may cloud the data about a certain product. Clearly, the claimed invention is an improvement on the function of the computer and in the technical field and integrated into a practical application of helping to create reliable data on a product quickly...All these elements are used to integrate the alleged abstract idea into a practical application, as shown above, because as a result of these steps of claim 1, improvements to the functioning of the computer by providing it with the capability of assessing the reliability of sensory assessors efficiently and accurately and technical field of determining the reliability of sensory assessors are made. Claim 1 certainly does not monopolize any mental process; any certain method of organizing human activity nor any mathematical concept. Those concepts can be used by anyone just as they are used in claim 1 to apply those concepts to a practical application of a method of evaluating the concentration ability of sensory assessors without monopolizing the field. Claim 1 does not monopolize the application of determining the reliability of sensory assessors if done different than the steps described in claim 1 and with different hardware and/or software. Therefore claim 1 is patentable subject eligible...” The Examiner respectfully disagrees.


Examiner notes, under the broadest reasonable interpretation, and in view of 35 USC 112b in view of 35 USC 112f Claim Interpretation, some of the argued elements does not necessarily require them to be computing additional elements. 

For example, under the broadest reasonable interpretation, data processing unit, data analyzer, can be interpreted to be the human brain and human mind. And, a result display unit, can be interpreted to be paper. 


Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 9: a storage unit, a result display unit, system

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the entering…obtaining..., processing,  display…, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – entering…, obtaining..., processing..., data output – display….



Applicant submits, “…As discussed above in Step 2A prong 2, the claimed invention recites additional elements, such data input unit, data processing unit, data analyzer, result display unit, ranking capability classification module, a true ranking capability module that evaluates the correct ranking capability of each of the sensory assessors, a repeated ranking capability module that evaluates a repeated ranking capability of each of the sensory assessor, and a ranking focusing capability module, which uses data from sensory assessors to apply the method based on mathematical concepts...The claim has also been amended to positively recite tangible steps, such as '"obtaining a first kind of data from sensory assessors; wherein the first kind of data are obtained from sensory assessors repeatedly ranking n samples at different concentrations on sensor quality for m rounds of ranking by each of the sensory assessors, wherein n=6 and m=12" and  "displaying a serial number of each of the sensory assessors on a result display unit wherein the serial number of each of the sensor.; assessors is displayed in a manner that reflects.'...The claimed invention makes an improvement to the function of the computer by providing it with the capability of efficiently and accurately determining the reliability of sensory assessors...The claimed invention makes an improvement in the technical field of determining the reliability of sensory assessors. This is helpful in product improvement that relies on human sensory impressions, which may be influenced by their attitudes, sensibilities, attention, etc. When receiving data from sensory assessors on a particular product, it is helpful to compare it with data about the sensory assessors to determine how much weight their feedback should be accorded. The method may quickly help weed out certain assessors' feedback that may cloud the data about a certain product. All these elements are used to provide an inventive concept of application of a method of determining reliability of sensory assessors.” The Examiner respectfully disagrees.


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo, The invention further discloses a system for recognizing the concentration ability of a sensory assessor to be used in the evaluation method mentioned above. This system comprises a data input unit for entering the first kind of data; a storage unit for savng the first kind of data; a data processing unit for processing the first kind of data to obtain the second kind of data, the third kind of data, the fourth kind of data and the fifth kind of data; a data analysis unit for analyzing the second kind of data, the third kind of data, the fourth kind of data and the fifth knd of data , therefore, determining the concentration ability of a sensory assessor; and a result display unit for displaying the serial numbers denoting the concentration ability of sensory assessors. A device comprising the above system for recognizing the concentration ability of a sensory assessor also falls within the protection scope of the present invention....Although the present invention has been presented explicitly via the general description and detailed embodiments mentioned above, it will be apparent to those skilled in the art that some modifications or improvements can be made based on the present invention. However, making these modifications or improvements should not depart from the spirit of the present invention and must remain within its protection scope. 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).




The limitations are directed to abstract idea as described above with respect to the first prong of Step 2A, i.e. mental process (i.e. human observing, calculating and ranking human taste testers with math), organizing human activities (i.e. product improvement, ranking and organizing human taste testers), mathematical concepts, generally linked to a technical environment, i.e. computer, as analyzed under Step 2A Prong 2. Thus, the claims are not “an improvement in the functioning of a computer, or an improvement to other technology or technical field” and do not integrate the recited abstract idea into a practical application.  Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018). 

Simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at p. 12. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at p. 3. 


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“…a data input unit for entering...”. “...a storage unit for storing...”, “...a data processing unit for processing...”, “...a result display unit for displaying...”, “...calculated using the ranking capability classification module ...” “...the true ranking capability module evaluates the correct ranking capability...”, “...the repeated ranking capability module evaluates a repeated ranking capability...”, “...calculated using the ranking focusing capability module...”,  in Claim 9.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Further, Examiner notes that a review of the specification reveals that the specification does not clearly set forth a particular corresponding structure for performing the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9, 11-13 are rejected under is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
	Claim 9 recites the limitations “the concentration ability” and “the sensory assessors.” There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitations, “…a data input unit for entering...”. “...a storage unit for storing...”, “...a data processing unit for processing...”, “...a result display unit for displaying...”, “...calculated using the ranking capability classification module ...” “...the true ranking capability module evaluates the correct ranking capability...”, “...the repeated ranking capability module evaluates a repeated ranking capability...”, “...calculated using the ranking focusing capability module...”, 
These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use generic placeholders “…unit…”, “...module...” coupled with functional language “for analyzing…”, “for storing...”, “for processing...”, “for displaying...”, etc., without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.
Applicant may: 
(a) Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.

Claims 11-13 depend on claim 9 and do not cure the aforementioned deficiencies of claim 9, and thus, claims 11-13 is rejected for the reasons set forth above regarding claim 9 as a result.


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 9, 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.

Applicant has claimed one or more generic placeholders, i.e. “…unit…”, “…module…”. However, the generic placeholders do not explicitly define physical or tangible form in the claims. 



Claims 1, 5, 6, 8-9, 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 9) recite, “A method for evaluating a concentration ability of sensory assessors, comprising: 
S1. obtaining a first kind of data from sensory assessors; wherein the first kind of data are obtained from sensory assessors repeatedly ranking n samples at different concentrations on sensory quality for m rounds of ranking by each of the sensory assessors, wherein n=6 and m=12;
S2, entering the first kind of data to a data input unit and saving the first kind of data to ...; 
S3, processing the first kind of data with a data processing unit to obtain a second kind of data, a third kind of data, a fourth kind of data, and a fifth kind of data; wherein the data processing unit comprises a ranking capability classification module, a true ranking capability module, a repeated ranking capability module, and a ranking focusing capability module; 
S4, analyzing the second kind of data, the third kind of data, the fourth kind of' data. and the fifth kind of data with a data analyzer, to determine the concentration ability of each of the sensory assessors; and 
S5, displaying a serial number of each of the sensory assessors on ..., wherein the serial number of each of the sensory assessors is displayed in a manner that reflects the concentration ability of each of the sensory assessors; 
wherein a value of a Spearman rank correlation coefficient rs for each of the m rounds of ranking by each of the sensory assessors is calculated using the ranking capability classification module according to the first kind of data based on ranking information; then, a median and a mode of the values of the Spearman rank correlation coefficients rs are obtained after the m rounds of ranking by each of the sensory assessors are calculated: 
the true ranking capability module evaluates the correct ranking capability of each of the sensory assessors after eliminating abnormal results for a round with an rs value of less than 0.60 among the m rounds of ranking by each of the sensory assessors; the r, value for each remaining round of ranking is converted into a corresponding equidistant data Zr value via a Zr Fisher conversion, and an arithmetic mean value Z_r of the Zr values is calculated for the remaining rounds obtained after eliminating the round with the abnormal result for each of the sensory assessors, indicating that a higher Z_r value induces a more true ranking capability; 
the repeated ranking capability module evaluates a repeated ranking capability of each of the sensory assessors. calculating a Szr of the Zr values for the remaining rounds obtained after kicking out the round with the abnormal result for each of the sensory assessors; and the repeated ranking capability of each of the sensory assessors is reflected according to the Sz, wherein the smaller the LW is, the higher the repeated ranking capability is; 
a ratio of the Szr of the Zr values to the Z_r values for each of the sensory assessors after the in rounds of ranking is calculated using the ranking focusing capability module and the ratio calculated is a CV (Coefficient of Variation) value, wherein the CV value is calculated according to the following formula: 

    PNG
    media_image1.png
    46
    110
    media_image1.png
    Greyscale

wherein the second kind of data is represented by the median and the mode of the rs values; the third kind of data is the Z_r value: the fourth kind of data is the Szr, value, and the fifth kind of data is the CV value; 
wherein when n=6, the data analyzer is configured to analyze the second kind of data, wherein a sensory assessor with a mode = 1.00 belongs to the first kind of sensory assessor group exhibiting an excellent ranking capability, while a sensory assessor with a median = 0.943 belongs to the second kind of sensory assessor group displaying a good ranking capability, and the remaining sensory assessors belong to the third kind of sensory assessor group displaying a poor ranking capability; 
the data analyzer is configured to analyze the CV value of each sensory assessor group, wherein, a CV value of> 20% denotes the first kind of sensory assessor group possessing a high sensibility and a poor attention, a CV value of ≤ 17% denotes the second kind of sensory assessor group possessing a moderate sensibility and a high attention, and a CV value of ≤ 21% signifies the third kind of sensory assessor group possessing a fair sensibility and the high attention, wherein the CV value provides information about whether the sensory assessors are reliability to help determine a course of action for the sensory assessors.”

Analyzing under Step 2A, Prong 1:
The limitations regarding, …S1. obtaining a first kind of data from sensory assessors; wherein the first kind of data are obtained from sensory assessors repeatedly ranking n samples at different concentrations on sensory quality for m rounds of ranking by each of the sensory assessors, wherein n=6 and m=12; S2, entering the first kind of data to a data input unit and saving the first kind of data to ...; S3, processing the first kind of data with a data processing unit to obtain a second kind of data, a third kind of data, a fourth kind of data, and a fifth kind of data; wherein the data processing unit comprises a ranking capability classification module, a true ranking capability module, a repeated ranking capability module, and a ranking focusing capability module; S4, analyzing the second kind of data, the third kind of data, the fourth kind of' data. and the fifth kind of data with a data analyzer, to determine the concentration ability of each of the sensory assessors; and S5, displaying a serial number of each of the sensory assessors on ..., wherein the serial number of each of the sensory assessors is displayed in a manner that reflects the concentration ability of each of the sensory assessors; wherein a value of a Spearman rank correlation coefficient rs for each of the m rounds of ranking by each of the sensory assessors is calculated using the ranking capability classification module according to the first kind of data based on ranking information; then, a median and a mode of the values of the Spearman rank correlation coefficients rs are obtained after the m rounds of ranking by each of the sensory assessors are calculated: the true ranking capability module evaluates the correct ranking capability of each of the sensory assessors after eliminating abnormal results for a round with an rs value of less than 0.60 among the m rounds of ranking by each of the sensory assessors; the r, value for each remaining round of ranking is converted into a corresponding equidistant data Zr value via a Zr Fisher conversion, and an arithmetic mean value Z_r of the Zr values is calculated for the remaining rounds obtained after eliminating the round with the abnormal result for each of the sensory assessors, indicating that a higher Z_r value induces a more true ranking capability; the repeated ranking capability module evaluates a repeated ranking capability of each of the sensory assessors. calculating a Szr of the Zr values for the remaining rounds obtained after kicking out the round with the abnormal result for each of the sensory assessors; and the repeated ranking capability of each of the sensory assessors is reflected according to the Sz, wherein the smaller the LW is, the higher the repeated ranking capability is; a ratio of the Szr of the Zr values to the Z_r values for each of the sensory assessors after the in rounds of ranking is calculated using the ranking focusing capability module and the ratio calculated is a CV (Coefficient of Variation) value, wherein the CV value is calculated according to the following formula: 
    PNG
    media_image1.png
    46
    110
    media_image1.png
    Greyscale
wherein the second kind of data is represented by the median and the mode of the rs values; the third kind of data is the Z_r value: the fourth kind of data is the Szr, value, and the fifth kind of data is the CV value; wherein when n=6, the data analyzer is configured to analyze the second kind of data, wherein a sensory assessor with a mode = 1.00 belongs to the first kind of sensory assessor group exhibiting an excellent ranking capability, while a sensory assessor with a median = 0.943 belongs to the second kind of sensory assessor group displaying a good ranking capability, and the remaining sensory assessors belong to the third kind of sensory assessor group displaying a poor ranking capability; the data analyzer is configured to analyze the CV value of each sensory assessor group, wherein, a CV value of> 20% denotes the first kind of sensory assessor group possessing a high sensibility and a poor attention, a CV value of ≤ 17% denotes the second kind of sensory assessor group possessing a moderate sensibility and a high attention, and a CV value of ≤ 21% signifies the third kind of sensory assessor group possessing a fair sensibility and the high attention, wherein the CV value provides information about whether the sensory assessors are reliability to help determine a course of action for the sensory assessors..., under the broadest reasonable interpretation, can include a human reasonably using their mind and using pen and paper to, ...S1. obtaining a first kind of data from sensory assessors; wherein the first kind of data are obtained from sensory assessors repeatedly ranking n samples at different concentrations on sensory quality for m rounds of ranking by each of the sensory assessors, wherein n=6 and m=12; S2, entering the first kind of data to a data input unit and saving the first kind of data to ...; S3, processing the first kind of data with a data processing unit to obtain a second kind of data, a third kind of data, a fourth kind of data, and a fifth kind of data; wherein the data processing unit comprises a ranking capability classification module, a true ranking capability module, a repeated ranking capability module, and a ranking focusing capability module; S4, analyzing the second kind of data, the third kind of data, the fourth kind of' data. and the fifth kind of data with a data analyzer, to determine the concentration ability of each of the sensory assessors; and S5, displaying a serial number of each of the sensory assessors on ..., wherein the serial number of each of the sensory assessors is displayed in a manner that reflects the concentration ability of each of the sensory assessors; wherein a value of a Spearman rank correlation coefficient rs for each of the m rounds of ranking by each of the sensory assessors is calculated using the ranking capability classification module according to the first kind of data based on ranking information; then, a median and a mode of the values of the Spearman rank correlation coefficients rs are obtained after the m rounds of ranking by each of the sensory assessors are calculated: the true ranking capability module evaluates the correct ranking capability of each of the sensory assessors after eliminating abnormal results for a round with an rs value of less than 0.60 among the m rounds of ranking by each of the sensory assessors; the r, value for each remaining round of ranking is converted into a corresponding equidistant data Zr value via a Zr Fisher conversion, and an arithmetic mean value Z_r of the Zr values is calculated for the remaining rounds obtained after eliminating the round with the abnormal result for each of the sensory assessors, indicating that a higher Z_r value induces a more true ranking capability; the repeated ranking capability module evaluates a repeated ranking capability of each of the sensory assessors. calculating a Szr of the Zr values for the remaining rounds obtained after kicking out the round with the abnormal result for each of the sensory assessors; and the repeated ranking capability of each of the sensory assessors is reflected according to the Sz, wherein the smaller the LW is, the higher the repeated ranking capability is; a ratio of the Szr of the Zr values to the Z_r values for each of the sensory assessors after the in rounds of ranking is calculated using the ranking focusing capability module and the ratio calculated is a CV (Coefficient of Variation) value, wherein the CV value is calculated according to the following formula: 
    PNG
    media_image1.png
    46
    110
    media_image1.png
    Greyscale
wherein the second kind of data is represented by the median and the mode of the rs values; the third kind of data is the Z_r value: the fourth kind of data is the Szr, value, and the fifth kind of data is the CV value; wherein when n=6, the data analyzer is configured to analyze the second kind of data, wherein a sensory assessor with a mode = 1.00 belongs to the first kind of sensory assessor group exhibiting an excellent ranking capability, while a sensory assessor with a median = 0.943 belongs to the second kind of sensory assessor group displaying a good ranking capability, and the remaining sensory assessors belong to the third kind of sensory assessor group displaying a poor ranking capability; the data analyzer is configured to analyze the CV value of each sensory assessor group, wherein, a CV value of> 20% denotes the first kind of sensory assessor group possessing a high sensibility and a poor attention, a CV value of ≤ 17% denotes the second kind of sensory assessor group possessing a moderate sensibility and a high attention, and a CV value of ≤ 21% signifies the third kind of sensory assessor group possessing a fair sensibility and the high attention, wherein the CV value provides information about whether the sensory assessors are reliability to help determine a course of action for the sensory assessors......; therefore, the claims are directed to a mental process. 

Further, ...S1. obtaining a first kind of data from sensory assessors; wherein the first kind of data are obtained from sensory assessors repeatedly ranking n samples at different concentrations on sensory quality for m rounds of ranking by each of the sensory assessors, wherein n=6 and m=12; S2, entering the first kind of data to a data input unit and saving the first kind of data to ...; S3, processing the first kind of data with a data processing unit to obtain a second kind of data, a third kind of data, a fourth kind of data, and a fifth kind of data; wherein the data processing unit comprises a ranking capability classification module, a true ranking capability module, a repeated ranking capability module, and a ranking focusing capability module; S4, analyzing the second kind of data, the third kind of data, the fourth kind of' data. and the fifth kind of data with a data analyzer, to determine the concentration ability of each of the sensory assessors; and S5, displaying a serial number of each of the sensory assessors on ..., wherein the serial number of each of the sensory assessors is displayed in a manner that reflects the concentration ability of each of the sensory assessors; wherein a value of a Spearman rank correlation coefficient rs for each of the m rounds of ranking by each of the sensory assessors is calculated using the ranking capability classification module according to the first kind of data based on ranking information; then, a median and a mode of the values of the Spearman rank correlation coefficients rs are obtained after the m rounds of ranking by each of the sensory assessors are calculated: the true ranking capability module evaluates the correct ranking capability of each of the sensory assessors after eliminating abnormal results for a round with an rs value of less than 0.60 among the m rounds of ranking by each of the sensory assessors; the r, value for each remaining round of ranking is converted into a corresponding equidistant data Zr value via a Zr Fisher conversion, and an arithmetic mean value Z_r of the Zr values is calculated for the remaining rounds obtained after eliminating the round with the abnormal result for each of the sensory assessors, indicating that a higher Z_r value induces a more true ranking capability; the repeated ranking capability module evaluates a repeated ranking capability of each of the sensory assessors. calculating a Szr of the Zr values for the remaining rounds obtained after kicking out the round with the abnormal result for each of the sensory assessors; and the repeated ranking capability of each of the sensory assessors is reflected according to the Sz, wherein the smaller the LW is, the higher the repeated ranking capability is; a ratio of the Szr of the Zr values to the Z_r values for each of the sensory assessors after the in rounds of ranking is calculated using the ranking focusing capability module and the ratio calculated is a CV (Coefficient of Variation) value, wherein the CV value is calculated according to the following formula: 
    PNG
    media_image1.png
    46
    110
    media_image1.png
    Greyscale
wherein the second kind of data is represented by the median and the mode of the rs values; the third kind of data is the Z_r value: the fourth kind of data is the Szr, value, and the fifth kind of data is the CV value; wherein when n=6, the data analyzer is configured to analyze the second kind of data, wherein a sensory assessor with a mode = 1.00 belongs to the first kind of sensory assessor group exhibiting an excellent ranking capability, while a sensory assessor with a median = 0.943 belongs to the second kind of sensory assessor group displaying a good ranking capability, and the remaining sensory assessors belong to the third kind of sensory assessor group displaying a poor ranking capability; the data analyzer is configured to analyze the CV value of each sensory assessor group, wherein, a CV value of> 20% denotes the first kind of sensory assessor group possessing a high sensibility and a poor attention, a CV value of ≤ 17% denotes the second kind of sensory assessor group possessing a moderate sensibility and a high attention, and a CV value of ≤ 21% signifies the third kind of sensory assessor group possessing a fair sensibility and the high attention, wherein the CV value provides information about whether the sensory assessors are reliability to help determine a course of action for the sensory assessors..., under the broadest reasonable interpretation, is ranking and grouping human tasters’ (i.e. human sensory assessors) sensibility and human tasters’ attention, therefore it is managing personal behavior or relationships or interactions between people. Thus, the claims are directed to certain methods of organizing human activity. 

Even further, ...S1. obtaining a first kind of data from sensory assessors; wherein the first kind of data are obtained from sensory assessors repeatedly ranking n samples at different concentrations on sensory quality for m rounds of ranking by each of the sensory assessors, wherein n=6 and m=12; S2, entering the first kind of data to a data input unit and saving the first kind of data to ...; S3, processing the first kind of data with a data processing unit to obtain a second kind of data, a third kind of data, a fourth kind of data, and a fifth kind of data; wherein the data processing unit comprises a ranking capability classification module, a true ranking capability module, a repeated ranking capability module, and a ranking focusing capability module; S4, analyzing the second kind of data, the third kind of data, the fourth kind of' data. and the fifth kind of data with a data analyzer, to determine the concentration ability of each of the sensory assessors; and S5, displaying a serial number of each of the sensory assessors on ..., wherein the serial number of each of the sensory assessors is displayed in a manner that reflects the concentration ability of each of the sensory assessors; wherein a value of a Spearman rank correlation coefficient rs for each of the m rounds of ranking by each of the sensory assessors is calculated using the ranking capability classification module according to the first kind of data based on ranking information; then, a median and a mode of the values of the Spearman rank correlation coefficients rs are obtained after the m rounds of ranking by each of the sensory assessors are calculated: the true ranking capability module evaluates the correct ranking capability of each of the sensory assessors after eliminating abnormal results for a round with an rs value of less than 0.60 among the m rounds of ranking by each of the sensory assessors; the r, value for each remaining round of ranking is converted into a corresponding equidistant data Zr value via a Zr Fisher conversion, and an arithmetic mean value Z_r of the Zr values is calculated for the remaining rounds obtained after eliminating the round with the abnormal result for each of the sensory assessors, indicating that a higher Z_r value induces a more true ranking capability; the repeated ranking capability module evaluates a repeated ranking capability of each of the sensory assessors. calculating a Szr of the Zr values for the remaining rounds obtained after kicking out the round with the abnormal result for each of the sensory assessors; and the repeated ranking capability of each of the sensory assessors is reflected according to the Sz, wherein the smaller the LW is, the higher the repeated ranking capability is; a ratio of the Szr of the Zr values to the Z_r values for each of the sensory assessors after the in rounds of ranking is calculated using the ranking focusing capability module and the ratio calculated is a CV (Coefficient of Variation) value, wherein the CV value is calculated according to the following formula: 
    PNG
    media_image1.png
    46
    110
    media_image1.png
    Greyscale
wherein the second kind of data is represented by the median and the mode of the rs values; the third kind of data is the Z_r value: the fourth kind of data is the Szr, value, and the fifth kind of data is the CV value; wherein when n=6, the data analyzer is configured to analyze the second kind of data, wherein a sensory assessor with a mode = 1.00 belongs to the first kind of sensory assessor group exhibiting an excellent ranking capability, while a sensory assessor with a median = 0.943 belongs to the second kind of sensory assessor group displaying a good ranking capability, and the remaining sensory assessors belong to the third kind of sensory assessor group displaying a poor ranking capability; the data analyzer is configured to analyze the CV value of each sensory assessor group, wherein, a CV value of> 20% denotes the first kind of sensory assessor group possessing a high sensibility and a poor attention, a CV value of ≤ 17% denotes the second kind of sensory assessor group possessing a moderate sensibility and a high attention, and a CV value of ≤ 21% signifies the third kind of sensory assessor group possessing a fair sensibility and the high attention, wherein the CV value provides information about whether the sensory assessors are reliability to help determine a course of action for the sensory assessors..., is mathematical concepts. 

Accordingly, the claims are directed to a mental process, certain methods of organizing human activities and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 9: a storage unit, a result display unit, system

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the entering…obtaining..., processing,  display…, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – entering…, obtaining..., processing..., data output – display….



Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo, The invention further discloses a system for recognizing the concentration ability of a sensory assessor to be used in the evaluation method mentioned above. This system comprises a data input unit for entering the first kind of data; a storage unit for savng the first kind of data; a data processing unit for processing the first kind of data to obtain the second kind of data, the third kind of data, the fourth kind of data and the fifth kind of data; a data analysis unit for analyzing the second kind of data, the third kind of data, the fourth kind of data and the fifth knd of data , therefore, determining the concentration ability of a sensory assessor; and a result display unit for displaying the serial numbers denoting the concentration ability of sensory assessors. A device comprising the above system for recognizing the concentration ability of a sensory assessor also falls within the protection scope of the present invention....Although the present invention has been presented explicitly via the general description and detailed embodiments mentioned above, it will be apparent to those skilled in the art that some modifications or improvements can be made based on the present invention. However, making these modifications or improvements should not depart from the spirit of the present invention and must remain within its protection scope. 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1, 5, 6, 8-9, 11-17 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Relevant prior art not relied upon:

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623         

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623